
	

113 S1350 IS: Mayflower Oil Spill Tax Relief Act of 2013
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1350
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2013
			Mr. Boozman (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To exclude from gross income compensation provided for
		  victims of the March 29, 2013, pipeline oil spill in Mayflower,
		  Arkansas.
	
	
		1.Short titleThis Act may be cited as the
			 Mayflower Oil Spill Tax Relief Act of
			 2013.
		2.Mayflower,
			 Arkansas, oil spill compensation excluded from gross incomeFor purposes of the Internal Revenue Code of
			 1986—
			(1)the March 29,
			 2013, pipeline rupture and oil spill in Mayflower, Arkansas, shall be treated
			 as a qualified disaster under section 139(c) of such Code, and
			(2)any compensation
			 provided to or for the benefit of a victim of such disaster shall be treated as
			 a qualified disaster relief payment under section 139(b) of such Code.
			
